Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Francos on March 29, 2022.
The application has been amended as follows: 
In claim 12, pg. 6, line 28 to pg. 7, line 1, “…to generate a set of ultrasound beams…” should be “…to generate [[a]] the set of ultrasound beams…” for antecedent basis in the claim. 

REASONS FOR ALLOWANCE
Claims 1-14 and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art found to teach the limitation “generate the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in the subject’s bladder” was Sherman et al. (US 20080281322 A1, published November 13, 2008), which teaches a radio frequency tissue ablation system that generates a configuration instruction defining a set of radio frequency outputs (see Abstract – “…the generator comprising a radio frequency source, at least four independently controllable radio frequency outputs, a user interface and a controller configured to delivery radio frequency energy from the radio frequency source to the radio frequency outputs in one of at least two different output configurations in response to a configuration selection made through the user.”). 
Sherman does not explicitly teach defining the radio frequency outputs for discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in the subject’s bladder. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/Oommen Jacob/Primary Examiner, Art Unit 3793